Douglas, J.,
dissenting. Since I cannot agree with the analysis of the majority, I respectfully dissent.
I believe today’s opinion will cause unnecessary confusion regarding the continued viability of George H. Dingledy Lumber Co. v. Erie RR. Co. (1921), 102 Ohio St. 236, 131 N.E. 723, and Kay v. Pennsylvania RR. Co. (1952), 156 Ohio St. 503, 46 O.O. 417, 103 N.E. 2d 751. The majority’s analysis contradicts the holdings of those landmark decisions, and yet leaves it to the reader to guess whether they remain good law. Dingledy and Kay are contradicted by discarding the requirement for strict construction of agreements limiting the liability of the drafter in situations where the parties thereto are business entities. Yet both Dingledy and Kay involved agreements where both parties thereto were sophisticated commercial enterprises and both decisions still required strict construction. The new rule created today for business entities flatly refutes that requirement. If the majority wishes to overrule, or at least modify, Dingledy and Kay, it should expressly so state for the guidance of the bench and bar.
I have a second, more serious, objection to today’s decision. After much reflection on the matter, I have become convinced that a party should not be permitted to deflect liability for his own negligence onto another, even where the bargaining power of both parties is equal and the context is one of free and understanding negotiation. This kind of practice has too great a potential for limiting and even foreclosing the options of an innocent injured- third party. For example, if the indemnifying party has gone bankrupt, the injured party would have no meaningful remedy against such indemnitor and at the same time would be barred from pursuing the party actually responsible. A similar situation would exist where a person is injured on the job by defectively designed machinery, and the manufacturer has deflected liability, by agreement, onto the injured party’s employer. In such a case, the injured party would again be without a remedy, since the employer is immune from suit under the Ohio Workers’ Compensation Act.
Accordingly, since it is my belief that at the very least we should require strict construction of such agreements as recognized in the previous Ohio case law, I dissent.